Citation Nr: 0022840	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  94-21 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty from March 1, 1976, to 
April 15, 1976.  He also had National Guard service which 
included periods of active duty for training from January 
1985 to May 1985, July 6, 1985 to July 21, 1985, August 7, 
1986 to August 23, 1986, June 6, 1987 to June 21, 1987, and 
May 28, 1988 to June 12, 1988.

This case was remanded in May 1996 for additional 
development.  In January 1999, the Board denied service 
connection for a disability of the cervical spine and for 
degenerative arthritis of the lumbar spine.  The Board 
determined that the veteran was entitled to service 
connection for postoperative residuals of a herniated nucleus 
pulposus of the lumbar spine.  The Board remanded the 
question of entitlement to service connection for a 
psychiatric disability noting that the veteran's claim 
included the question of whether an acquired psychiatric 
disorder was secondary to a back disability.  The Board 
indicated that since service connection for a back disability 
had been granted, the regional office needed to review and 
then readjudicate the question of secondary service 
connection for the acquired psychiatric disorder.

Thereafter, in January 2000, the regional office continued 
the denial of service connection for a psychiatric 
disability, indicating that the claim was not well grounded.  
In June 2000 the veteran was informed that his case was being 
returned to the Board for appellate consideration.  In late 
July 2000, the Board received additional psychiatric records 
from the veteran.  The veteran waived initial consideration 
of such records by the regional office.  The Board will 
consider these records in its current decision.  38 C.F.R. 
§ 20.1304 (1999).


FINDINGS OF FACT

1.  The regional office has obtained all relevant evidence 
necessary for an equitable disposition of the veteran's 
claim.

2.  The service medical records fail to show any complaints, 
findings, or diagnoses indicative of a psychiatric disability 
during the veteran's periods on active duty or active duty 
for training.

3.  There is no medical evidence or medical opinion which 
shows that any current acquired psychiatric disorder had its 
inception in service or during a period of active duty for 
training, was aggravated during such duty periods, or is 
etiologically related to the service-connected disability of 
postoperative residuals of a herniated nucleus pulposus of 
the lumbar spine.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for a psychiatric disability.  
38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 1137, 5107 
(West 1991); 38 C.F.R. §§ 3.307, 3.309, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On appeal, the veteran maintains that his psychiatric 
disability is directly related to the disability of his low 
back.  He contends that his anxiety and depression are 
directly related to the pain and disability in his low back.  

I.  Background

The service medical records for the veteran's period of 
active duty and active duty for training fail to show any 
complaints, findings, or diagnoses indicative of a chronic 
psychiatric disorder.  A notation in a service medical record 
in March 1987 indicates that the veteran was hospitalized in 
February and March 1987 at a private hospital for depression.  
A statement from Welborn Hospital dated in March 1987 
indicated that the veteran had been treated in February and 
March 1987 for depression.  In May 1989, on an examination 
related to Medical Board proceedings, the veteran reported a 
history of depression and nervous trouble.  He stated that he 
"sometimes get real nervous." 

An initial claim for service connection for various 
disabilities was received from the veteran in January 1993.

The veteran was hospitalized at a Department of Veterans 
Affairs (VA) medical facility in June 1992 for various 
gastrointestinal complaints.  He complained of pain in the 
cervical spine and had a history of narcotic seeking 
behavior.  The diagnoses included abdominal pain, left 
inguinal hernia, history of tension headaches, history of 
narcotic seeking behavior, and adjustment disorder with 
agitated depression.

A VA outpatient treatment report in July 1992 indicates that 
the veteran had been seen by a psychologist while 
hospitalized and that psychological tests showed that he had 
problems with dependence, compulsivity, and overemphasis of 
physical problems.  It was felt that the veteran was 
overemphasizing the pain from various disabilities in a 
somatiform disorder and that he was abusing his pain 
medication.  He was taking Darvocet for his hernia and for 
some back pain.  The veteran stated that his anxiety had 
gotten worse in the past month because of financial 
pressures.  He stated that he had been treated in the past 
with Valium and had been hospitalized at a private medical 
facility for depression for several months several years ago 
while going through a second divorce.  The diagnostic 
impression was somatiform disorder and anxiety.  The 
diagnosis was deferred for review by a psychiatrist.  
Subsequent outpatient treatment reports show a diagnostic 
impression of adjustment disorder with anxiety and rule out 
somatization.

On a VA examination of May 1993, the veteran's history was 
reviewed.  The veteran reported that he was married for the 
first time in 1976, divorced in 1977, remarried in 1979, 
divorced in 1989 and again remarried in 1992.

On the examination, it was noted that the veteran had a 
history of abusing Valium and analgesics, nervousness, and 
persistent recurrent low back pain and neck pain.  He 
complained of pain in the neck and back.  Affect was 
depressive and slightly worrisome, but not despairing.  The 
examination resulted in the diagnoses of depressive neurosis, 
somatization disorder, and personality disorder.

At a hearing at the regional office in January 1994, the 
veteran stated that his doctors had informed him that his 
back pain was the cause of his nervousness.

Records from Deaconess Hospital show that the veteran 
complained of nervousness in September 1992.  The veteran 
reported a two-month history of nervousness and receiving a 
psychiatric consultation at a VA medical facility, with 
prescriptions for Valium and Trazodone.  In November 1992, he 
also reported some anxiety.

A report was received from Welborn Baptist Hospital showing 
the veteran was seen at the emergency room in November 1995 
wanting additional medication; he stated that somebody had 
stolen his medication.  It was noted that the veteran had a 
history of psychosis, and he was provided with a prescription 
for Thorazine.

Juan Cabrera, Jr., M.D., reported in 1999 that the veteran 
had been hospitalized for a few days in February 1999 after 
having an argument with his wife.  The veteran had been 
carrying a diagnosis of paranoid schizophrenia, although his 
chart indicated a bipolar disorder.  The discharge diagnoses 
included adjustment disorder with disturbance of mood and 
conduct, and schizoaffective disorder.  Dr. Cabrera reported 
in March 1999 that he had treated the veteran since 1994 when 
he had been hospitalized because of schizophrenia and a 
depressive disorder.  The physician indicated that the 
veteran had not enjoyed complete remission since 1994 in 
spite of intensive treatment, and that the current diagnoses 
included schizophrenia, depressive disorder, panic disorder 
with agoraphobia, and personality disorder.

In July 2000, the veteran submitted additional records from 
Dr. Cabrera.  These records show various examinations and 
reports of hospitalization of the veteran between 1994 and 
1999 with diagnoses including schizophrenia, depressive 
disorder, panic disorder with agoraphobia, personality 
disorder, and various physical disabilities unrelated to the 
veteran's service connected low back disorder.  

The various medical records from the veteran's physicians and 
the various reports of hospitalizations do not find any 
causal link between the various psychiatric diagnoses and the 
veteran's service or his service connected disability.  

II.  Analysis

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  In addition, service 
connection may be granted for disability which is aggravated 
by a service-connected disability.  See Allen v. Brown, 
7 Vet. App. 439 (1995).

The threshold question that must be resolved with regard to a 
claim for service connection is whether the veteran has 
presented evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, supra.  An allegation that a disorder is service 
connected is not sufficient; the claimant must submit 
evidence in support of the claim that would justify a belief 
by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet the 
statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91-
93 (1993).

In order for a claim of service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the inservice injury or 
disease, or a service-connected disease or disability, and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1999).

In this case, the service medical records for the veteran's 
period of active duty and for periods of active duty for 
training in the 1980's fail to show any complaints, findings, 
or diagnoses indicating that a psychiatric disorder, 
including a psychosis, had its inception in service, or was 
aggravated therein.  There is no medical opinion or other 
medical evidence to establish that the veteran's current 
psychiatric disabilities, including a psychosis, were 
manifested in service or had their inception in service, or 
that any psychosis was manifested within a year of discharge 
from active duty.  There is no medical opinion or other 
medical evidence to establish that the veteran's current 
psychiatric disabilities, including a psychosis, were 
otherwise aggravated during a period of active duty or active 
duty for training.

The veteran's major contention is that any current 
psychiatric disorder was caused by his service-connected low 
back disorder.  However, while the veteran may describe his 
symptoms, he is not, as a lay person, competent to provide a 
medical opinion or medical judgment that any disability is 
causally related to a service-connected disability.  Where 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to that effect 
is required.  Grottveit v. Brown, supra.  In essence, there 
is no medical opinion or medical diagnosis establishing that 
the veteran's current psychiatric disorders, including a 
psychosis, have been caused by, or are etiologically related 
to, the veteran's service-connected disability of 
postoperative residuals of a herniated nucleus pulposus of 
the lumbar spine.  The remand specifically requested that the 
veteran document his contention that medical authorities have 
found such a relationship and he has been unable to do so, 
despite submitting extensive additional evidence.  The 
veteran has exhibited signs of a somatization disorder, but 
this disorder has not been found medically to be proximately 
due to the service connected back disorder.  In addition, the 
medical evidence fails to demonstrate that any current 
psychiatric disability has been aggravated by his service-
connected disability.  As a result, the veteran does not meet 
the criteria to establish that the claim for service 
connection for a psychiatric disability is well grounded.


ORDER

The claim for service connection for a psychiatric disability 
is not well grounded, and is denied.  The benefit sought on 
appeal is denied.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 

